—Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered February 3, 1978, convicting her of attempted murder in the second degree, upon a jury verdict, and sentencing her to a term of imprisonment of 5 to 15 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a term of imprisonment with a minimum of three years and a maximum of nine years. As so modified, judgment affirmed. In our view, the sentence imposed was excessive to the extent indicated herein. Suozzi, J. P„ Cohalan and Martuscello, JJ., concur.